

116 HR 3726 IH: Reducing the Effects of the Cyberattack on OPM Victims Emergency Response Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3726IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Norton (for herself and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Consolidated Appropriations Act, 2017 to extend the availability of identity
			 protection coverage to individuals whose personally identifiable
			 information was compromised during recent data breaches at Federal
			 agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing the Effects of the Cyberattack on OPM Victims Emergency Response Act of 2019 or the RECOVER Act. 2.Identity protection coverage for individuals affected by Federal agency data breachesSection 633(a) of title VI of division E of the Consolidated Appropriations Act, 2017 (Public Law 115–31), as amended by section 630 of title VI of division D of the Consolidated Appropriations Act, 2018 (Public Law 115–141), is amended—
 (1)by striking (a) For fiscal years 2016 through 2026,  and inserting (a) In general.—For fiscal year 2016 and each fiscal year thereafter,; (2)by striking and at the end of paragraph (1); and
 (3)by striking paragraph (2) and inserting the following:  (2)is effective for the remainder of the life of the affected individual; and
 (3)includes not less than $5,000,000 in identity theft insurance.. 